Citation Nr: 1013125	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from April 1977 
to August 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision. 

In August 2009, the Veteran testified during a hearing at 
the RO before the undersigned.  A transcript of the hearing 
is of record.  At that time, the Veteran testified that she 
was depressed as a result of her service-connected 
disabilities.  The Board construes the Veteran's statement 
as an informal claim for entitlement to service connection 
for depression secondary to sinusitis and allergic rhinitis.  
However, as this claim has not yet been adjudicated, it is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran currently is assigned a noncompensable rating 
for her allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6522 (2009).  Under DC 6522, a 10 percent rating 
is assigned when allergic rhinitis does not cause polyps, 
but does cause either greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  Id.  When allergic rhinitis causes polyps, a 30 
percent rating is assigned.  Id.

A September 2008 VA examination report reflects no nasal 
polyps, lesions, or masses, with 30 to 40 percent nasal 
obstruction, and a slight deviated septum on the right.

During her August 2009 Board hearing, the Veteran denied 
having any additional medical evidence regarding her 
condition, although she reported receiving treatment at the 
Dubois Hospital, saw her primary care physician every three 
months, and said that she took three different medications 
for her sinuses and allergic rhinitis.  

The Veteran further indicated that, because of her allergic 
rhinitis, she was unable to sleep through the night, because 
her mouth got dry and she would wake up.  She said that 
without a full night's sleep she was groggy and that 
affected her ability to work a full 9 to 5 job.  She 
currently worked a "fee for service job" as a therapist who 
worked with children who had behavioral and emotional 
problems and went to their homes.  When visiting families 
with pets, she sneezed, and her nose was stuffed.  

Additionally, the Veteran testified that she felt her left 
nasal passage was presently 100 percent blocked and 
sometimes it would be 50 percent on each side.  The Veteran 
stated that her disabilities had progressively worsened 
since her last VA examination in that her nose was more 
clogged up now and she found herself breathing through her 
nose.  In response to whether the condition was year round 
or seasonal, she indicated that the worst times were the 
spring and summer, but it also was present in the winter, so 
she concluded that it was a year round problem.

During her Board hearing, it was noted that the Veteran last 
underwent VA examination in September 2008; however, when 
asked to further clarify whether her allergic rhinitis was 
in fact worse than it was at the time of that VA 
examination, the Veteran once again affirmed that in her 
opinion it was in fact worse.

As such, the Veteran should be afforded a new examination to 
assess the current nature, extent, and severity of her 
allergic rhinitis.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
claim is part of an increased rating claim when such claim 
is raised by the record.  In this case, the issue is raised 
by the record.  During her August 2009 Board hearing, the 
Veteran testified that her service-connected allergic 
rhinitis affected her ability to work.  To date, this issue 
has not been considered by VA and it is referred to the RO 
for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment at the 
Philadelphia VA medical center (VAMC) for 
the period from January 2009 to the 
present and from any additional VA or 
non-VA medical provider identified by the 
Veteran.  If any records are unavailable, 
the Veteran and her representative should 
be so advised in writing.

2.  The RO/AMC should provide the Veteran 
an appropriate duty to assist 
notification letter pertaining to the 
unemployability claim which has been 
raised.  The RO/AMC should also forward 
an appropriate form and request that the 
Veteran return the form providing a 
complete employment history from January 
2006.  The RO/AMC should request that the 
Veteran provide exact dates of 
employment, including month, day and 
year.  Thereafter, any appropriate 
evidentiary development should be 
accomplished.

3.  Schedule the Veteran for an 
appropriate VA examination to evaluate 
the current severity and all 
manifestations her service-connected 
Veteran's allergic rhinitis.  All 
indicated tests and studies should be 
conducted, and all clinical findings 
reported in detail.  

The examiner should specifically 
determine whether the Veteran's allergic 
rhinitis has caused polyps to form.  

The examiner should also estimate whether 
the Veteran's allergic rhinitis causes 
nasal obstruction that is either greater 
than 50 percent on both sides or is 
complete on one side.  

A complete rationale should be provided 
for any opinion expressed.

4.  The Veteran should be advised in 
writing that it is her responsibility to 
report for the VA examination, to 
cooperate with the development of her 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any ordered 
examination, documentation must be 
obtained that shows that notice 
scheduling the examination was sent to 
her last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  If any questions posed 
were not answered, return the case to the 
examiner.

6.  Then readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate time for response.  If a 
total rating is not granted, send the 
Veteran and her representative an SSOC 
that includes a citation to 38 C.F.R. §§ 
3.340, 3.341, and 4.16 (2009) and a 
discussion of how those regulations 
affects VA's decision with regard to a 
TDIU.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

